BUTLER, District Judge.
I dissent on the ground that the decision in Maitland v. Manufacturing Co. [29 C. C. A. 607], 86 Fed. 124, by the circuit court of appeals for the Second circuit, should control our decree. The issue and proofs were substantially the same there as they are here, and the defendant here was associated in the defense there. I cannot regard the effort made in the foregoing opinion-to distinguish the cases as successful. The conclusion to reverse rests mainly on a contention that the decision in Maitland v. Manufacturing Co; is erroneous; and it was upon this contention that the appellant rested his case.